Exhibit 99.1 Shareholder Notice and Proxy Statement, sent to Corgi International Limited’s Shareholders on or about November 7, 2007 in connection with the Annual General Meeting of Shareholders to be held on December 6, 2007 CORGI INTERNATIONAL LIMITEDUnit 711 - 717 , 7/F., Tower A, New Mandarin Plaza,14 Science Museum Road, TST East, Kowloon,Hong Kong, S.A.R., China NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON DECEMBER 6, 2007 To the Shareholders of Corgi International Limited: You are cordially invited to the Annual General Meeting of Shareholders of Corgi International Limited, a Hong Kong corporation (the “Company”), to be held on December 6, 2007, at 2:00 p.m. local time at the offices ofOrrick, Herrington
